IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-30466
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
versus

WILLIE JOHNSON,

                                       Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. CR-94-30022-ALL
                         - - - - - - - - - -
                          February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Willie Johnson argues that the disparity in the penalty

provisions and sentencing guidelines applicable to crack cocaine

and cocaine powder violates his equal protection rights.      We have

rejected the argument that the sentencing guidelines for crack

cocaine and cocaine powder violate the Equal Protection Clause.

See United States v. Watson, 953 F.2d 895, 897-98 (5th Cir.),

cert. denied, 504 U.S. 928 (1992).     We have reviewed the record

and the briefs and find no reversible error.

     AFFIRMED.


     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.